Title: To Benjamin Franklin from Benjamin Vaughan, 23 February 1785
From: Vaughan, Benjamin
To: Franklin, Benjamin


				
					My dearest sir,
					London. Feby. 23, 1785.
				
				It is long since I have heard from you. The present is the first opportunity I have had for writing to you by a private hand, & my ignorance of the party still prevents my being particular.
				You will receive herewith a parcel of books. I am sorry not to have another copy of the Cincinnati at hand, with one or two other pamphlets, but these shall come by another occasion.
				I have given Count M——some notes; And in the greater part of them I had named you, or alluded to your principles. He has made alterations, some of which I am not content with. You will see he has been hard at work here in the literary, and unfortunately in the legal way.— He is a good-hearted man, diligent, acquainted with many good principles, and possessing

a ready stile, but too warm not to have many enemies & many accidents.
				I have often felt pleased that I had no means of writing you, because I had no means of giving you pleasure by the contents of my letters.— Public matters that have lately reached you will explain this sentiment fully.— There is a sensible agitation in the interior of things, which I am inclined to suppose will not long remain concealed from all the world.
				Your wisdom will lead you to see the tendency of the Westminster scrutiny & the Irish concern, besides which there are two India matters that rankle here, to say nothing of the reform of parliament.
				
				I cannot suppose my judgment of the minister here has proved a very mistaken one. Two centuries ago he would have been the first school disputant in Europe, though I cannot recollect that either these disputants or the antient sophists have added much to the real science of mankind.— But these are invidious topics.
				Dr. Priestley has delivered in a paper to the Royal Society which will be read tomorrow in part. He has made some valuable experiments, which plainly shew that more must be made, before we can speak with certainty on either side of the subject now discussing between him & Mr Lavosier & Mr Meusnier.— At a future time I will detail these experiments, or the chief of them.
				Your trouble with your lamp will, I hope, cease by the adoption of the invention here for raising & sinking the wick.— I have tried my old scheme for having four wicks (very thin) in one tallow candle, & with a great increase of light. In wax, I presume two wicks would answer. I mean to try three in a tallow candle that is dipped, & four in a mould candle. I have found no inconvenience in my (single) experiment but that of gutturing, which might be remedied perhaps.— I use no perforation.— Having lately read Kæmpfer’s Acct. of Japan, found in the second Vol (folio English) an account of a candle with a perforation, which I wish you to refer to. Some of our philosophers

here, to whom I have made it known, talk of its being badly translated.
				I am much alarmed at your late severe indisposition.— I hope the letter I so often teized Mr. Nairne to write you, and which he says he [did] write you, came safe to hand.— How happy [am] I to think my poor castor oil stood you in stead in the moment of your agony.
				Your son has never once done me the favor of a visit, since your grandson left me, which astonishes me, & sometimes with your & your grandson’s silence alarms me very much. I hope I have not offended the last family in the world I desire to be separated from.
				Your present of the “Testament” to Dr. Price strikes us all very much. It is full of humor & sense, which either come from you we suppose, or has been imitated from you.— There is a hope that Dr. Price may add it, or an acct. of it, to the pamphlet for America, which he is republishing here.
				I am, ever my dearest sir, Your devoted, grateful, & affect.
			 
				Addressed: A son Excellence / Monsr Franklin, / &c &c &c / a Passy, / pres Paris.
			